Citation Nr: 1302450	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-30 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension, to include as secondary to in-service herbicide exposure and diabetes mellitus.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a heart condition, to include congestive heart failure, cardiomyopathy, and angina pectoris, to include as secondary to hypertension.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to an initial compensable evaluation for incision scar, back.

5.  Entitlement to an initial compensable evaluation for scar, right eye.    




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2008, the RO denied service connection for cancer and declined to reopen a previously denied claim for service connection for hypertension.  In April 2010, the RO declined to reopen a previously denied claim for service connection for heart disease.  In August 2010, the RO granted service connection for back and right eye scars, and assigned noncompensable evaluations, effective August 20, 2009.

The Board acknowledges that the Veteran now contends that his hypertension and heart condition are related to service on a direct incurrence basis, whereas previously he maintained that these conditions were secondary to diabetes mellitus.  Although there may be multiple theories or means of establishing entitlement to service connection, if the theories of entitlement all pertain to the same benefit for the same disability, then they constitute the same claim and require new and material evidence to reopen.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  Thus, the Board has recharacterized the hypertension and heart claims as noted on the title page to include direct and secondary service connection.  The heart claim has also been recharacterized to better reflect the evidence of record. 

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.

The claims file indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Also, it appears that there are outstanding VA treatment records.  During a November 2009 VA examination, the Veteran stated that he first sought medical treatment from the Houston, Texas VAMC shortly after his September 1976 discharge.  The claims file contains VA treatment records for the Houston, Texas VAMC from April 1996 to February 2010.  It appears that the RO did not request additional VA treatment records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

With respect to the right eye, the June 2010 VA examination report reflects the presence of a scar just below the eye that measured 1.5 cm by .2 cm.  The examiner acknowledged the Veteran's complaint that he "sometimes has blurry vision with sharp pain in the eye."  However, the examiner found that there was no limitation of function due to the scar.  The examiner did not provide any findings denoting the loss of visual acuity, field loss, and/or muscle loss during the examination, nor did the examiner comment on the whether the service-connected right eye scar had resulted in pain, required rest, and/or episodes of incapacity.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, a new VA examination of the Veteran's right eye should be scheduled so that visual abnormalities can be considered. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. 

2. Obtain from the Houston, Texas VAMC all medical records pertaining to the Veteran's treatment at that facility at any time from September 1976 to March 1996.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012). 

3. After the above has been completed, schedule the Veteran for a VA eye examination by an appropriate medical professional to identify the characteristics and assess the severity of the Veteran's service-connected right eye scar.  Specifically, the examiner should determine whether the scar under the Veteran's right eye is productive of impairment of central visual acuity, field vision, and/or muscle function of the eye.  If decreased visual acuity, restricted field of vision, and/or decreased muscle function is found, the examiner should offer an opinion as to the cause thereof.  In addition, the examiner should determine whether the right eye scar is manifested by required rest, incapacity, or loss of use at any time.  

A full and complete rationale for all opinions expressed is required.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

